Bloodworth, J.
1. By exceptions pendente lite the plaintiff in error complains that the court erred in striking an amendment to the original plea. Counsel for the plaintiff in error in his brief says: “The amendment merely stated the defendant’s defense in a different way,” and “it is respectfully submitted that the amendment set up practically the same defense as is set up in the defendant’s original answer.” These statements being true, if it was error to strike the amendment it worked no injury to the defendant.
2. The court did not err in its rulings upon the admissibility of evidence.
3. The court did not err in directing a verdict for the plaintiff. The defendant pleaded that when the note sued upon was executed it was agreed between the plaintiff bank and defendant that in the event Duncan cut the timber, the collections for the same should be made through the bank, “and from such collections plaintiff would pay the note sued on.” This was an affirmative defense, and the evidence fails to sustain it.

Judgment affirmed.

Broyles, C. J., and Lulce, J., concur.